DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 

Applicant’s representative amended claim 1 (and, similarly claims 7 & 14) to recite “…receive an instruction based on input from the drilling rig operator to adjust the proposed height of the roughneck relative to the tubular in the captured image to an adjusted height…”. Examiner notes that US Publication 2013/0275100 A1 (i.e. Ellis et al.) introduces “…positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work 

Examiner suggests incorporating more claim language (i.e. structural and/or functional) in light of the specification to overcome the prior art rejection and advance prosecution, preferably towards an allowance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0275100 A1 (i.e. Ellis et al.) in view of US Publication 2008/0282847 A1 (i.e. Halse).

In regards to claim 1, Ellis discloses: A tool joint assist system for making and breaking pipe joints of tubulars in a drill string relative to a drilling rig (at least abstract and paragraph [0015-0022] introduces a method and device for positioning tubulars for connecting/disconnecting purposes about the drill rig 205 as shown in at least figure 2), the tool joint assist system comprising: 
	a roughneck (at least 228) with tongs (at least paragraph [0002] introduces historically on drilling or service rigs, rig crews have positioned slips to set pipe in hole at a certain height, brought in tongs at the right height to latch onto tool joints (or set the height of an iron roughneck), or adjusted the height of mud buckets, pipe dopers, etc); 
	a camera (at least 210) positioned relative to the roughneck to be capable of capturing an image of a tubular (at least 216) and the roughneck (as shown in at least figure 2; at least paragraphs [0015-0022] introduces each of the cameras 210 is a three-dimensional (3D) camera, providing 3D still or video imaging in real time or near real time); 
	a computer (at least 302) comprising a processor (at least 304), a non-transitory storage medium (at least 306), a display (at least 900f), a transmitter/receiver (at least paragraph [0027-0028] introduces the 3D imaging information is transmitted from the cameras 310 to the controller 302; based on at least the 3D imaging transmitted from the cameras 310, the controller 302 controls one or more of the devices 318, 320, 322, 324, 326 and 328 or portions thereof by, for example, identifying, counting, controlling the operation of, controlling the position and/or movement of, and/or determining the sizes of, the one or more devices 318, 320, 322, 324, 326 and 328 or portions thereof), and a set of computer readable instructions stored in the non-transitory storage medium and when executed by the processor (at least paragraph [0027] introduces instructions accessible to, and executable by, the computer processor 304 are stored on the computer readable medium 306): 
	(i) present a captured image (via at least 210) of the tubular, the roughneck and an indicator (at least paragraph [0015-0022] introduces “…each of the cameras 210 or associated equipment emits a short laser pulse to determine depth information. In an exemplary embodiment, each of the cameras 210 provides thermal imaging, visual imaging, infrared imaging, or a combination thereof”) of a proposed height of the roughneck relative to the tubular (at least paragraphs [0015-0022] introduces “…one or more of the cameras 210 to obtain three-dimensional viewing of one or more control volumes of three-dimensional spaces, examples of activities that can be automated include: unlatching drillpipe or a tubular 212 at racking board 226, including handling such as grab and pull back; tailing and positioning a tubular 212 on the rig floor 224; setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212…”); 
(at least paragraphs [0015-0022] introduces “…positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work by themselves reliably and with minimal or no human intervention until needed…”); and 
	(iii) command the roughneck to move to the adjusted height (at least paragraphs [0015-0022] introduces employing one or more of the cameras 210 to obtain three-dimensional viewing of one or more control volumes of three-dimensional spaces, examples of activities that can be automated include: unlatching drillpipe or a tubular 212 at racking board 226, including handling such as grab and pull back; tailing and positioning a tubular 212 on the rig floor 224; setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212; positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work by themselves reliably and with minimal or no human intervention until needed; sensing tubular makeup or breakout).
	However, Ellis appears to be explicitly silent in regards to: a roughneck with upper and lower tongs.
	Nonetheless, Halse discloses: a roughneck with upper and lower tongs (at least abstract and paragraphs [0019-0026] introduces upper and lower tongs at least 2 & 4).
(paragraph [0002]).

In regards to claim 2, Ellis further discloses: wherein the camera comprises a digital camera capable of capturing digital images of the tubular and the roughneck in real time (as shown in at least figure 2; at least paragraphs [0015-0022] introduces each of the cameras 210 is a three-dimensional (3D) camera, providing 3D still or video imaging in real time or near real time).

In regards to claim 3, Ellis further discloses: wherein the set of computer readable instructions when executed by the processor further present a graphic user interface via the display, wherein the graphic user interface is capable of presenting the captured image of the tubular, the roughneck and the indicator (at least paragraphs [0015-0022] introduces each of the cameras 210 provides, in real time or near real time, both two dimensional (2D) intensity images and depth information, and converts each 2D point into 3D space by conducting one or more calculations relative to the location of the camera 210 as shown in at least figure 2; “…each of the cameras 210 or associated equipment emits a short laser pulse to determine depth information. In an exemplary embodiment, each of the cameras 210 provides thermal imaging, visual imaging, infrared imaging, or a combination thereof”) of the proposed height of the roughneck relative to the tubular (at least paragraphs [0015-0022] introduces “…one or more of the cameras 210 to obtain three-dimensional viewing of one or more control volumes of three-dimensional spaces, examples of activities that can be automated include: unlatching drillpipe or a tubular 212 at racking board 226, including handling such as grab and pull back; tailing and positioning a tubular 212 on the rig floor 224; setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212…”; Examiner notes that the capability of capturing the imagine of the various drill rig elements is known in light of the location of the cameras, as shown in at least figure 2). 

In regards to claim 4, Ellis further discloses: wherein the set of computer readable instructions when executed by the processor further adjusts, in a presented image that includes the captured image and the indicator, a position of the indicator of the proposed height of the roughneck relative to the tubular (at least paragraphs [0015-0022] introduces employing one or more of the cameras 210 to obtain three-dimensional viewing of one or more control volumes of three-dimensional spaces, examples of activities that can be automated include: unlatching drillpipe or a tubular 212 at racking board 226, including handling such as grab and pull back; tailing and positioning a tubular 212 on the rig floor 224; setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212; positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work by themselves reliably and with minimal or no human intervention until needed; sensing tubular makeup or breakout). 

In regards to claim 5, Ellis further discloses: wherein the set of computer readable instructions when executed by the processor (at least paragraph [0027-0028] introduces the 3D imaging information is transmitted from the cameras 310 to the controller 302; based on at least the 3D imaging transmitted from the cameras 310, the controller 302 controls one or more of the devices 318, 320, 322, 324, 326 and 328 or portions thereof by, for example, identifying, counting, controlling the operation of, controlling the position and/or movement of, and/or determining the sizes of, the one or more devices 318, 320, 322, 324, 326 and 328 or portions thereof) further adjusts, in a presented image that includes the captured image and the indicator, a position of the indicator in response to receipt of the instruction based on the input from the drilling rig operator to adjust the proposed height of the roughneck relative to the tubular in the captured image to the adjusted height  (at least paragraphs [0015-0022] introduces employing one or more of the cameras 210 to obtain three-dimensional viewing of one or more control volumes of three-dimensional spaces, examples of activities that can be automated include: unlatching drillpipe or a tubular 212 at racking board 226, including handling such as grab and pull back; tailing and positioning a tubular 212 on the rig floor 224; setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212; positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work by themselves reliably and with minimal or no human intervention until needed; sensing tubular makeup or breakout; furthermore, the apparatus 200 includes programmable logic controller(s), as well as the cameras 210 with their three-dimensional sensor and software technology, and thus provides the ability to confidently automate one or more sequences (or a portion thereof) where humans have typically been needed to confirm that it is safe to proceed, such as, for example, to ensure a top drive 230 avoids running into pipe because the racking device did not have the pipe out of the way). 

In regards to claim 6, Ellis further discloses: wherein the set of computer readable instructions further comprises a roughneck auto sequence for commanding the roughneck to perform a make-up or break-out operation (at least paragraphs [0015-0022] introduces setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212). 

In regards to claim 7, Ellis further discloses: A tool joint assist method for making and breaking pipe joints of tubulars in a drill string relative to a drilling rig (at least abstract and paragraph [0015-0022] introduces a method and device for positioning tubulars for connecting/disconnecting purposes about the drill rig 205 as shown in at least figure 2), the tool joint assist method comprising: 
	capturing an image of a tubular (at least 216, 212) and a roughneck (at least 228; as shown in at least figure 2; at least paragraphs [0015-0022] introduces each of the cameras 210 is a three-dimensional (3D) camera, providing 3D still or video imaging in real time or near real time); 
	presenting the captured image on a display (at least 900f); 
	presenting, in the captured image (via at least 210), an indicator (at least paragraph [0015-0022] introduces “…each of the cameras 210 or associated equipment emits a short laser pulse to determine depth information. In an exemplary embodiment, each of the cameras 210 provides thermal imaging, visual imaging, infrared imaging, or a combination thereof”) of a proposed height of the roughneck relative to the tubular (at least paragraphs [0015-0022] introduces “…one or more of the cameras 210 to obtain three-dimensional viewing of one or more control volumes of three-dimensional spaces, examples of activities that can be automated include: unlatching drillpipe or a tubular 212 at racking board 226, including handling such as grab and pull back; tailing and positioning a tubular 212 on the rig floor 224; setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212…”); and 
	receiving an acknowledgment from the drilling rig operator that the proposed height of the roughneck is approved (at least paragraphs [0015-0022] introduces the apparatus 200 includes programmable logic controller(s), as well as the cameras 210 with their three-dimensional sensor and software technology, and thus provides the ability to confidently automate one or more sequences (or a portion thereof) where humans have typically been needed to confirm that it is safe to proceed, such as, for example, to ensure a top drive 230 avoids running into pipe because the racking device did not have the pipe out of the way; “…positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work by themselves reliably and with minimal or no human intervention until needed…”).
	However, Ellis appears to be explicitly silent in regards to: presenting the captured image on a display to a drilling rig operator.
	Nonetheless, Halse discloses: presenting the captured image on a display to a drilling rig operator (at least abstract introduces a camera (16) which may be displaced in parallel with the pipe (12), and which is linked to a display (18), is displaced until the image of the pipe joint (14) coincides with a marker (40) in the display; at least paragraphs [0012-0026] introduces the display, which displays an image of the pipe string at the current vertical height of the camera, is placed near the first transducer to allow an operator to operate the first transducer based on what can be seen in the display).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ellis to include the teachings of Halse, by modifying the tool joint assist method for making and breaking pipe joints of tubulars in a drill string relative to a drilling rig taught by Ellis to include for presenting the captured image (paragraph [0002]).

In regards to claim 8, Ellis further discloses: wherein the capturing the image comprises capturing a real-time video stream (as shown in at least figure 2; at least paragraphs [0015-0022] introduces each of the cameras 210 is a three-dimensional (3D) camera, providing 3D still or video imaging in real time or near real time).

In regards to claim 9, Ellis further discloses: wherein presenting the captured image and the indicator of the proposed height comprises presenting a graphic user interface via the display (via at least 900f; at least paragraphs [0015-0022] introduces employing one or more of the cameras 210 to obtain three-dimensional viewing of one or more control volumes of three-dimensional spaces, examples of activities that can be automated include: unlatching drillpipe or a tubular 212 at racking board 226, including handling such as grab and pull back; tailing and positioning a tubular 212 on the rig floor 224; setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212; positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work by themselves reliably and with minimal or no human intervention until needed; sensing tubular makeup or breakout), and wherein receiving the acknowledgment from the drilling rig operator comprises receiving the acknowledgment through the graphic user interface (at least paragraphs [0015-0022] introduces the apparatus 200 includes programmable logic controller(s), as well as the cameras 210 with their three-dimensional sensor and software technology, and thus provides the ability to confidently automate one or more sequences (or a portion thereof) where humans have typically been needed to confirm that it is safe to proceed, such as, for example, to ensure a top drive 230 avoids running into pipe because the racking device did not have the pipe out of the way; at least paragraphs [0015-0022] introduces “…positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work by themselves reliably and with minimal or no human intervention until needed…”). Halse further discloses: wherein the drilling rig operator comprises receiving the acknowledgment through the graphic user interface (at least abstract introduces a camera (16) which may be displaced in parallel with the pipe (12), and which is linked to a display (18), is displaced until the image of the pipe joint (14) coincides with a marker (40) in the display; at least paragraphs [0012-0026] introduces the display, which displays an image of the pipe string at the current vertical height of the camera, is placed near the first transducer to allow an operator to operate the first transducer based on what can be seen in the display).

In regards to claim 10, Ellis further discloses: receiving an instruction from the drilling rig operator to adjust the proposed height relative to the tubular in the captured image (at least paragraphs [0015-0022] introduces employing one or more of the cameras 210 to obtain three-dimensional viewing of one or more control volumes of three-dimensional spaces, examples of activities that can be automated include: unlatching drillpipe or a tubular 212 at racking board 226, including handling such as grab and pull back; tailing and positioning a tubular 212 on the rig floor 224; setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212; positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work by themselves reliably and with minimal or no human intervention until needed; sensing tubular makeup or breakout; furthermore, the apparatus 200 includes programmable logic controller(s), as well as the cameras 210 with their three-dimensional sensor and software technology, and thus provides the ability to confidently automate one or more sequences (or a portion thereof) where humans have typically been needed to confirm that it is safe to proceed, such as, for example, to ensure a top drive 230 avoids running into pipe because the racking device did not have the pipe out of the way). 

In regards to claim 11, Ellis further discloses: adjusting a position of the indicator in a presented image that includes the captured image and the indicator in response to (at least paragraphs [0015-0022] introduces employing one or more of the cameras 210 to obtain three-dimensional viewing of one or more control volumes of three-dimensional spaces, examples of activities that can be automated include: unlatching drillpipe or a tubular 212 at racking board 226, including handling such as grab and pull back; tailing and positioning a tubular 212 on the rig floor 224; setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212; positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work by themselves reliably and with minimal or no human intervention until needed; sensing tubular makeup or breakout; furthermore, the apparatus 200 includes programmable logic controller(s), as well as the cameras 210 with their three-dimensional sensor and software technology, and thus provides the ability to confidently automate one or more sequences (or a portion thereof) where humans have typically been needed to confirm that it is safe to proceed, such as, for example, to ensure a top drive 230 avoids running into pipe because the racking device did not have the pipe out of the way). 

In regards to claim 12, Ellis further discloses: commanding the roughneck to move to a height that corresponds to the position of the indicator in the presented image (at least paragraphs [0015-0022] introduces employing one or more of the cameras 210 to obtain three-dimensional viewing of one or more control volumes of three-dimensional spaces, examples of activities that can be automated include: unlatching drillpipe or a tubular 212 at racking board 226, including handling such as grab and pull back; tailing and positioning a tubular 212 on the rig floor 224; setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212; positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work by themselves reliably and with minimal or no human intervention until needed; sensing tubular makeup or breakout). 

In regards to claim 13, Ellis further discloses: instructing the roughneck to execute a roughneck auto sequence for a make-up or break-out operation (at least paragraphs [0015-0022] introduces setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212). 

In regards to claim 14, Ellis discloses: A tool joint assist system for joining tubulars in a drill string relative to a drilling rig (at least abstract and paragraph [0015-0022] introduces a method and device for positioning tubulars for connecting/disconnecting purposes about the drill rig 205 as shown in at least figure 2), the tool joint assist system comprising: 
(at least 228); 
	a camera (at least 210) positioned relative to the pipe handling device to be capable of capturing an image of a tubular (at least 216) being handled by the pipe handling device (as shown in at least figure 2; at least paragraphs [0015-0022] introduces each of the cameras 210 is a three-dimensional (3D) camera, providing 3D still or video imaging in real time or near real time); 
	a computer (at least 302) comprising a processor (at least 304), a non-transitory storage medium (at least 306), a display (at least 900f), a transmitter/receiver (at least paragraph [0027-0028] introduces the 3D imaging information is transmitted from the cameras 310 to the controller 302; based on at least the 3D imaging transmitted from the cameras 310, the controller 302 controls one or more of the devices 318, 320, 322, 324, 326 and 328 or portions thereof by, for example, identifying, counting, controlling the operation of, controlling the position and/or movement of, and/or determining the sizes of, the one or more devices 318, 320, 322, 324, 326 and 328 or portions thereof), and a set of computer readable instructions stored in the non-transitory storage medium and when executed by the processor (at least paragraph [0027] introduces instructions accessible to, and executable by, the computer processor 304 are stored on the computer readable medium 306): 
	receive the captured an image of the tubular from the camera (at least paragraphs [0015-0022] introduces each of the cameras 210 is a three-dimensional (3D) camera, providing 3D still or video imaging in real time or near real time); 
(at least 900f); 
	present, in the captured image (via at least 210), an indicator (at least paragraph [0015-0022] introduces “…each of the cameras 210 or associated equipment emits a short laser pulse to determine depth information. In an exemplary embodiment, each of the cameras 210 provides thermal imaging, visual imaging, infrared imaging, or a combination thereof”) of a proposed height of the pipe handling device (at least paragraphs [0015-0022] introduces employing one or more of the cameras 210 to obtain three-dimensional viewing of one or more control volumes of three-dimensional spaces, examples of activities that can be automated include: unlatching drillpipe or a tubular 212 at racking board 226, including handling such as grab and pull back; tailing and positioning a tubular 212 on the rig floor 224; setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212; positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work by themselves reliably and with minimal or no human intervention until needed; sensing tubular makeup or breakout); and 
	receive an acknowledgment from the drilling rig operator that the proposed height of the pipe handling device is approved (at least paragraphs [0015-0022] introduces the apparatus 200 includes programmable logic controller(s), as well as the cameras 210 with their three-dimensional sensor and software technology, and thus provides the ability to confidently automate one or more sequences (or a portion thereof) where humans have typically been needed to confirm that it is safe to proceed, such as, for example, to ensure a top drive 230 avoids running into pipe because the racking device did not have the pipe out of the way).
	However, Ellis appears to be explicitly silent in regards to: present the captured image on a display to a drilling rig operator.
	Nonetheless, Halse discloses: present the captured image on a display to a drilling rig operator (at least abstract introduces a camera (16) which may be displaced in parallel with the pipe (12), and which is linked to a display (18), is displaced until the image of the pipe joint (14) coincides with a marker (40) in the display; at least paragraphs [0012-0026] introduces the display, which displays an image of the pipe string at the current vertical height of the camera, is placed near the first transducer to allow an operator to operate the first transducer based on what can be seen in the display).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ellis to include the teachings of Halse, by modifying the tool joint assist method for making and breaking pipe joints of tubulars in a drill string relative to a drilling rig taught by Ellis to include for presenting the captured image on a display to a drilling rig operator taught by Halse to allow for screwing together and unscrewing pipe strings, e.g. in connection with drilling in the ground (paragraph [0002]).

In regards to claim 15, Ellis further discloses: wherein the captured image is a real-time video stream (as shown in at least figure 2; at least paragraphs [0015-0022] introduces each of the cameras 210 is a three-dimensional (3D) camera, providing 3D still or video imaging in real time or near real time). 

In regards to claim 16, Ellis further discloses: wherein the set of computer readable instructions when executed by the processor further: present a graphic user interface via the display (at least 900f), and receive the acknowledgment from the drilling rig operator through the graphic user interface (at least paragraphs [0015-0022] introduces employing one or more of the cameras 210 to obtain three-dimensional viewing of one or more control volumes of three-dimensional spaces, examples of activities that can be automated include: unlatching drillpipe or a tubular 212 at racking board 226, including handling such as grab and pull back; tailing and positioning a tubular 212 on the rig floor 224; setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212; positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work by themselves reliably and with minimal or no human intervention until needed; sensing tubular makeup or breakout; furthermore, the apparatus 200 includes programmable logic controller(s), as well as the cameras 210 with their three-dimensional sensor and software technology, and thus provides the ability to confidently automate one or more sequences (or a portion thereof) where humans have typically been needed to confirm that it is safe to proceed, such as, for example, to ensure a top drive 230 avoids running into pipe because the racking device did not have the pipe out of the way). 

In regards to claim 17, Ellis further discloses: wherein the set of computer readable instructions when executed by the processor further: receive an instruction from the drilling rig operator to adjust the proposed height in the captured image (at least paragraphs [0015-0022] introduces employing one or more of the cameras 210 to obtain three-dimensional viewing of one or more control volumes of three-dimensional spaces, examples of activities that can be automated include: unlatching drillpipe or a tubular 212 at racking board 226, including handling such as grab and pull back; tailing and positioning a tubular 212 on the rig floor 224; setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212; positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work by themselves reliably and with minimal or no human intervention until needed; sensing tubular makeup or breakout; furthermore, the apparatus 200 includes programmable logic controller(s), as well as the cameras 210 with their three-dimensional sensor and software technology, and thus provides the ability to confidently automate one or more sequences (or a portion thereof) where humans have typically been needed to confirm that it is safe to proceed, such as, for example, to ensure a top drive 230 avoids running into pipe because the racking device did not have the pipe out of the way). 

In regards to claim 18, Ellis further discloses: wherein the set of computer readable instructions  when executed by the processor (at least paragraph [0027-0028] introduces the 3D imaging information is transmitted from the cameras 310 to the controller 302; based on at least the 3D imaging transmitted from the cameras 310, the controller 302 controls one or more of the devices 318, 320, 322, 324, 326 and 328 or portions thereof by, for example, identifying, counting, controlling the operation of, controlling the position and/or movement of, and/or determining the sizes of, the one or more devices 318, 320, 322, 324, 326 and 328 or portions thereof) further: adjust a position of the indicator in a presented image that includes the captured image and the indicator in response to receipt of the instruction from the drilling rig operator to adjust the proposed height (at least paragraphs [0015-0022] introduces employing one or more of the cameras 210 to obtain three-dimensional viewing of one or more control volumes of three-dimensional spaces, examples of activities that can be automated include: unlatching drillpipe or a tubular 212 at racking board 226, including handling such as grab and pull back; tailing and positioning a tubular 212 on the rig floor 224; setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212; positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work by themselves reliably and with minimal or no human intervention until needed; sensing tubular makeup or breakout; furthermore, the apparatus 200 includes programmable logic controller(s), as well as the cameras 210 with their three-dimensional sensor and software technology, and thus provides the ability to confidently automate one or more sequences (or a portion thereof) where humans have typically been needed to confirm that it is safe to proceed, such as, for example, to ensure a top drive 230 avoids running into pipe because the racking device did not have the pipe out of the way). 

In regards to claim 19, Ellis further discloses: wherein the set of computer readable instructions when executed by the processor further: command the pipe handling device to move to a height that corresponds to the position of the indicator in the presented image (at least paragraphs [0015-0022] introduces employing one or more of the cameras 210 to obtain three-dimensional viewing of one or more control volumes of three-dimensional spaces, examples of activities that can be automated include: unlatching drillpipe or a tubular 212 at racking board 226, including handling such as grab and pull back; tailing and positioning a tubular 212 on the rig floor 224; setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212; positioning a mud bucket at a tool joint and automatically adjusting height to tool joint; creating tubular handling sequences of events/processes that work by themselves reliably and with minimal or no human intervention until needed; sensing tubular makeup or breakout).

In regards to claim 20, Ellis further discloses: wherein the set of computer readable instructions when executed by the processor further: instructs the pipe handling device to execute an auto sequence for a make-up or break-out operation (at least paragraphs [0015-0022] introduces setting a tubular 212 at a set height in a hole; bringing an iron roughneck 228 to well center or mouse hole and automatically setting height to make or break connections between tubulars 212).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.